DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (2014/0367895 A1: figures 8, 9 and 13-17 and paragraphs 194-207).
Sato et al teach a method of blowing container from a preform using a liquid as the blowing fluid, the method comprising: using a nozzle unit (4) having a supply path (P12) for the pressurized liquid; a supply path (P14) for pressurized gas and a discharge path (9a, Fd) located in the drawing rod (8) that is used to stretch the preform (31) during the initial shaping of the container.  First, the preform is stretched by extending stretch rod (8) into the preform toward the bottom of the molding cavity (2).  Then, the pressurized liquid is blown into the preform by using pressurized source (22).  Next a pressurized gas is introduced through pipe (P14) to press the liquid through the discharge path (9a) as illustrated in figure 15 to form a headspace in the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al taken together with Andison et al (2011/0135778 A1: figures 1, 2 and 8 and paragraph 42).
Sato et al disclose a servomotor for driving the pressurized liquid source (22) wherein the discharge path (P17) returns to the liquid source (22) as illustrated in figure 8, but the reference does not disclose operating the liquid supply in the reverse direction for withdrawing liquid.
Andison et al disclose a method of blow molding a parison into a filled container using a liquid wherein a pressure source (20) is used to feed liquid through a nozzle (22).  The reference discloses operating a servo motor (60) in a reverse direction to remove excess liquid from the container.
It would have been obvious at the time of the effective filing date of the application to modify the process of Sato et al by running a servomotor in the reverse direction as disclosed by Andison et al to remove liquid from the blown container as this will increase the speed of the removal process of Sato et al.
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Sato et al taken together with Shiokawa et al (2020/0171733 A1: figures 3-6).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Sato et al disclose all claimed features except for the step of removing air from the preform during an initial pressurization step.
Shiokawa et al disclose a process of blowing a fluid container using a liquid (L), wherein a valve (V2) is open during filling with a  liquid at a first pressure as illustrated in figures 3-5, then the valve is closed and the container is blown at a higher pressure as illustrated in figure 6.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Sato et al by using a preliminary low pressure liquid injection to remove gas from the preform as disclosed by Shiokawa et al for the purpose of removing gas from the container to prevent bubbles in the filled product.  It would have been within the ordinary skill in the art to provide a separate pipe to remove the gas before being fed to the liquid supply.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance 
Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 2, none of the prior art of record teaches or suggests the branching of the supply pipe going from the liquid supply source to the nozzle and the discharge path extends from the branching to the discharge port in the discharge rod.  The reference to Sato et al discloses the discharge path going straight to the liquid supply.
In regards to claim 5, none of the prior art teaches or suggests discharging liquid from the supply path and the discharge path as claimed.
In regards to claim 6, none of the prior art of record teaches or suggests a rod purging step before the blow molding with a pressurized liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        2/12/2022